            Case
             Case1:16-cv-03309-ELH
                  1:16-cv-03309-ELH Document
                                     Document153-1
                                              154 Filed
                                                   Filed08/03/20
                                                         07/31/20 Page
                                                                   Page11ofof11


                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

KENNETH B. BUTLER, et al.,                        *

On behalf of themselves and on behalf of all      *
other similarly situated individuals,
                                                  *
        Plaintiffs,                                       Civil Action No. 1:16-cv-03309-ELH-JMC
                                                  *
v.
                                                  *
BALTIMORE POLICE DEPARTMENT,
et al.,                                           *

        Defendants.                               *

*       *       *      *       *       *          *             *      *      *         *   *      *

                                                ORDER

        Upon consideration of the Parties’ Joint Motion for Modification of the Scheduling

Order, the Motion is hereby GRANTED, and the following shall be the schedule going forward:

                                   EVENT                               DEADLINE

              Plaintiffs’ Rule 26(a)(2) expert disclosures          September 24, 2020
              due
              Defendants’ Rule 26(a)(2) expert                       October 23, 2020
              disclosures due
              Discovery Cut-Off-Status Report                       November 24, 2020
              Requests for Admissions                               December 8, 2020
              Dispositive Motions                                    January 22, 2021




 Date: August 3rd, 2020
                                                      Hon. J. Mark Coulson
                                                      United States Magistrate Judge
